Horítblower, C, J.
I fully concur in the opinion just delivered by Mr. Justice Yevius: and will only add that this decision does not at all conflict with that in Browning v. Cooper, 3 Harr. R. 196. In that case we decided that the security in the bond given by the insolvent, with condition that he would apply for a discharge, and in all things comply with the requirements of the statute, was not a competent witness to prove such compliance in any particular, as the effect of his evidence went directly to prove performance, and thus discharge himself from his bond. In this case, the insolvent is examined, not to discharge himself from the bond, but only to satisfy the court he has given such a bond as to entitle himself to a hearing before the court.
Proceedings affirmed with costs«
Cited in Wallace Coil, 4 Zab. 603; Bond v. Cox, 1 Vr. 385.